Case 2:18-cr-00121-PSG Document 288-2 Filed 12/12/19 Page 1 of 7 Page ID #:1886




                         Exhibit B
Case 2:18-cr-00121-PSG Document 288-2 Filed 12/12/19 Page 2 of 7 Page ID #:1887

                                                                              1


  1                        UNITED STATES DISTRICT COURT

  2                       CENTRAL DISTRICT OF CALIFORNIA

  3                                       ---

  4                 HONORABLE S. JAMES OTERO, JUDGE PRESIDING

  5                                       ---

  6

  7

  8     UNITED STATES OF AMERICA,  )
                                   )
  9                                )
                      Plaintiff;   )
 10                                )No. CR 18-121SJO
                  VS               )
 11                                )
        CARLOS MIGUEL FERNANDEZ,   )
 12     EDWARD YASUSHIRO ARAO,     )
                                   )
 13                                )
                     Defendants.   )
 14     ___________________________)

 15

 16                   Reporter's Transcript of Proceedings
                              JURY TRIAL - DAY FOUR
 17                          Los Angeles, California
                           MONDAY, NOVEMBER 18, 2019
 18

 19

 20

 21

 22

 23                       Anne Kielwasser, CRR, RPR, CSR
                          Federal Official Court Reporter
 24                       350 WEST 1ST Street, Room 4455
                           Los Angeles, California 90012
 25                          Telephone: (213) 894-2969
                             anne.kielwasser@gmail.com


                           UNITED STATES DISTRICT COURT
Case 2:18-cr-00121-PSG Document 288-2 Filed 12/12/19 Page 3 of 7 Page ID #:1888

                                                                              2


  1                            A P P E A R A N C E S

  2

  3     ON BEHALF OF THE PLAINTIFF:

  4     Katherine A Rykken
        Veronica Dragalin
  5     AUSA - Office of US Attorney
        General Crimes Section
  6     312 North Spring Street Suite 1200
        Los Angeles, CA 90012
  7     213-894-3659
        Fax: 213-894-0141
  8     Email: Katherine.rykken@usdoj.gov
        Email: Veronica.dragalin@usdoj.gov
  9
        Also Present:    Agent Tolliver Hart
 10                      Agent David Hamilton

 11
        ON BEHALF OF THE DEFENDANT EDWARD Y. ARAO:
 12

 13     Edward M Robinson
        Rachel Robinson
 14     Edward M. Robinson A Professional Law Corporation
        21515 Hawthorne Boulevard Suite 730
 15     Torrance, CA 90503
        310-316-9333
 16     Fax: 310-316-6442
        Email: Eroblaw@gmail.com
 17
        Lisa Victoria Houle
 18     Houle Law APC
        1230 Rosecrans, Suite 300
 19     Manhattan Beach, CA 90266
        424-332-9079
 20     Lisa@houle-law.com

 21
        ON BEHALF OF THE DEFENDANT CARLOS M. FERNANDEZ:
 22
        Ambrosio Eduardo Rodriguez
 23     Michael J Hanagan
        The Rodriguez Law Group
 24     626 Wilshire Boulevard Suite 460
        Los Angeles, CA 90017
 25     213-995-6767
        Email: Aer@aerlawgroup.com


                           UNITED STATES DISTRICT COURT
Case 2:18-cr-00121-PSG Document 288-2 Filed 12/12/19 Page 4 of 7 Page ID #:1889

                                                                               3


  1                                      INDEX

  2     WITNESS:                                                    PAGE:

  3
         WITNESS, ADALBERTO PELAYO, PREVIOUSLY Sworn                      18
  4      CROSS-EXAMINATION (RESUMED) BY MR. RODRIGUEZ                     19
         REDIRECT EXAMINATION BY MS. RYKKEN                               43
  5      WITNESS, TOLLIVER HART, SWORN                                    49
         DIRECT EXAMINATION BY MS. DRAGALIN                               49
  6      CROSS-EXAMINATION BY MR. ROBINSON                               143
         CROSS-EXAMINATION BY MR. RODRIGUEZ                              146
  7
                                         *****
  8
                                       EXHIBITS
  9
         Exhibit No. 205 received in evidence                       51
 10
         Exhibit No. 206 and 207 received into evidence             53
 11
         Exhibit No. 124 received into evidence                     65
 12
         Exhibit No. 147 received into evidence                     95
 13
         Exhibit No. 155 received into evidence                     98
 14
         Exhibit No. 159 received in evidence                       107
 15
         Exhibit No. 199A received into evidence                    111
 16
         Exhibit No. 201A received into evidence                    112
 17
         Exhibit No. 101D, 101E, 101N and 101I received             135
 18      into evidence

 19                                     ******

 20

 21

 22

 23

 24

 25



                           UNITED STATES DISTRICT COURT
           Case 2:18-cr-00121-PSG Document 288-2 Filed 12/12/19 Page 5 of 7 Page ID #:1890

                                                                                        118


15:11:21     1     A.      Yes.

15:11:22     2     Q.      I'm going to show you what's been admitted as Exhibit

15:11:33     3     169A, page 1.     What is the source of this information?

15:11:43     4     A.      One of Camacho, Jr.'s iPhones.

15:11:47     5     Q.      And in particular what particular application?

15:11:50     6     A.      WhatsApp

15:11:51     7     Q.      And who is the conversation between?

15:11:55     8     A.      Camacho, Jr. and defendant Fernandez.

15:11:58     9     Q.      Can you please read the date of these messages?

15:12:01    10     A.      March 24th, 2017.

15:12:04    11     Q.      And can you read the first message from defendant

15:12:07    12     Fernandez?

15:12:08    13     A.      "The Chinese now is not doing paperwork.         Law

15:12:15    14     enforcement came, and he needs to update some shit to be able

15:12:18    15     to do paper."

15:12:20    16     Q.      During the course of your investigation, did you learn

15:12:25    17     what the Chinese or in Spanish "El Chino" refers to?

15:12:30    18     A.      It appears to be a reference to defendant Arao.

15:12:33    19     Q.      But you don't know that for certain?

15:12:36    20     A.      No.

15:12:36    21                    MR. ROBINSON:   I object and move to strike as pure

15:12:40    22     speculation.

15:12:41    23                    THE COURT:   Yeah the motion is granted.        The

15:12:43    24     response is struck.     The jury is ordered to disregard it.

15:12:47    25                    MR. ROBINSON:   Thank you.



                                       UNITED STATES DISTRICT COURT
           Case 2:18-cr-00121-PSG Document 288-2 Filed 12/12/19 Page 6 of 7 Page ID #:1891

                                                                                       119


15:12:49     1     BY MS. DRAGALIN:

15:12:50     2     Q.      Given the timing of this text message, March 24, 2017,

15:12:52     3     was there something that had happened the previous month,

15:12:57     4     February 2017, relevant to defendant Fernandez and defendant

15:13:02     5     Arao?

15:13:02     6                  MR. ROBINSON:    Same objection, Your Honor.       Calls

15:13:04     7     for speculation.     Also irrelevant under 4 --

15:13:07     8                  THE COURT:    Yeah, the question is way too broad.

15:13:10     9     I'm not sure what point you're trying to make, but you can

15:13:13    10     rephrase.

15:13:14    11     BY MS. DRAGALIN:

15:13:14    12     Q.      Was there an audit done that you discussed last week?

15:13:18    13                  MR. ROBINSON:    It is the same objection.

15:13:20    14                  THE COURT:    It could be answered "yes" or "no" was

15:13:23    15     there an audit done?

15:13:23    16                  THE WITNESS:    There is an audit --

15:13:25    17                  THE COURT:    "Yes" or "no."

15:13:26    18                  THE WITNESS:    Yes.

15:13:27    19                  THE COURT:    Thank you.

15:13:30    20     BY MS. DRAGALIN:

15:13:30    21     Q.      And do you know the date of the audit?

15:13:32    22     A.      I remember it was around February 2017.

15:13:37    23     Q.      Can you read the next message from defendant

15:13:40    24     Fernandez?

15:13:42    25     A.      "So, we would have to do it at Turner's."



                                      UNITED STATES DISTRICT COURT
Case 2:18-cr-00121-PSG Document 288-2 Filed 12/12/19 Page 7 of 7 Page ID #:1892

                                                                            160


  1                            C E R T I F I C A T E

  2     I hereby certify that the foregoing is a true and correct

  3     transcript of the stenographically recorded proceedings in

  4     the above matter.

  5     Fees charged for this transcript, less any circuit fee

  6     reduction and/or deposit, are in conformance with the

  7     regulations of the judicial conference of the united states.

  8

  9

 10     /S/Anne Kielwasser
                                                    11/29/2019
 11     Anne Kielwasser, CSR, RPR                  Date
        Official Court Reporter
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           UNITED STATES DISTRICT COURT
